McNally, J.
(dissenting). I am in accord with my brethren on the requirement of “ entirely satisfactory evidence ” to support a finding of paternity in a filiation proceeding. In my opinion, however, the record supports the finding of paternity made by the trial court. Moreover, respondent admits relations with the petitioner prior to conception of the child whose paternity is in issue and fails to deny the relevant act of intercourse with which he is charged by petitioner. Although the sexual morality of the petitioner leaves much to be desired, we may not disregard the evidence of paternity simply because we are not in accord with petitioner’s sexual code.
The order should be affirmed.
Botein, P. J., Babin and Stevens, JJ., concur with Steuer, J.; McNally, J., dissents in opinion.
Order, entered on July 17, 1964, reversed, on the law and on the facts, without costs and without disbursements, and the proceeding dismissed.